Name: Commission Regulation (EEC) No 143/93 of 27 January 1993 fixing the maximum export refund for white sugar for the 38th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EEC) No 920/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/18 Official Journal of the European Communities 28 . 1 . 93 COMMISSION REGULATION (EEC) No 143/93 of 27 January 1993 fixing the maximum export refund for white sugar for the 38th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EEC) No 920/92 trade between the Community and the Republics of Serbia and Montenegro ; whereas this prohibition does not apply to certain situations as given in the limitative enumeration laid down in Articles 2 and 3 ; whereas this should be taken into account when refunds are fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regu ­ lation (EEC) No 3814/92 (a), and in particular the first subparagraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EEC) No 920/92 of 10 April 1992 on a standing invitation to tender to deter ­ mine levies and/or refunds on exports of white sugar (3), as last amended by Regulation (EEC) No 31 /93 (4), requires partial invitations to tender to be issued for the export of this sugar ; Whereas, pursuant to Article 9 ( 1 ) of Regulation (EEC) No 920/92, a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question ; Whereas, following an examination of the tenders submitted in response to the 38th partial invitation to tender, the provisions set out in Article 1 should be adopted ; Whereas Council Regulation (EEC) No 1432/92 (*), as last amended by Regulation (EEC) No 3534/92 (6), prohibits HAS ADOPTED THIS REGULATION : Article 1 1 . For the 38th partial invitation to tender for white sugar issued pursuant to amended Regulation (EEC) No 920/92 the maximum amount of the export refund is fixed at ECU 42,066 per 100 kilograms. 2. Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the condi ­ tions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. Article 2 This Regulation shall enter into force on 28 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 387, 31 . 12. 1992, p. 7. 0 OJ No L 98, 11 . 4. 1992, p. 11 . (4) OJ No L 5, 9 . 1 . 1993, p. 18 . 0 OJ No L 151 , 3 . 6 . 1992, p. 4. M OJ No L 358, 8 . 12. 1992, p. 16.